IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-58,749-03


                       IN RE DARBY NATHANIEL DANIELS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 728606-B IN THE 185TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 185th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       On May 14, 2014, we held this application in abeyance and ordered Respondent, the District

Clerk of Harris County, to file a response. According to the response, the State received Relator’s

habeas application on December 3, 2013, and the trial court entered an order designating issues on

January 30, 2014. This order was untimely. TEX . CODE CRIM . PROC. art. 11.07, § 3(b)(c); Martin
                                                                                                  2

v. Hamlin, 25 S.W.3d 718 (Tex. Crim. App. 2000).

       We conditionally grant mandamus relief and direct Respondent to immediately forward

Relator’s habeas application to this Court. The writ of mandamus will issue only if Respondent fails

to comply with this opinion.

Delivered: July 23, 2014
Do not publish